Citation Nr: 1103030	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for glaucoma of the left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision of the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a chemical exposure of the left eye 
while fighting a fire during service.  

2.  The Veteran did not experience chronic symptoms of glaucoma 
or left eye disorder during service or continuous symptoms after 
service separation in May 1946; glaucoma of the left eye first 
manifested many years after service.  

3.  The Veteran sustained a post-service glass laceration injury 
of the left eye in 1979.  

4.  The Veteran's left eye glaucoma was caused by the post-
service laceration injury in 1979.  




CONCLUSION OF LAW

Glaucoma of the left eye was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  January and October 2007 letters explained the 
evidence necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  These letters also informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in October 2010.  This examination 
is found to be adequate for rating purposes for the issue decided 
in this service connection decision.  In this regard, it is noted 
that the examiner reviewed the Veteran's medical history and 
complaints, made clinical observations, rendered opinions in 
compliance with the instructions of the Board's remand, and 
provided well-reasoned bases for the opinions.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  The 
Veteran has not identified any evidence that remains outstanding.  
Accordingly, the Board will address the merits of the claim.  

Service Connection for Left Eye Glaucoma 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as such 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Veteran contends that the glaucoma of his left eye is the 
result of an chemical burn injury that he sustained while 
fighting a fire while on active duty on March 28, 1946.  He also 
contends that he experienced continuous left eye symptoms after 
service.

After a review of all the evidence of record, lay and medical, 
the Board finds that the Veteran sustained a chemical exposure of 
the left eye while fighting a fire during service.  During the 
Board hearing in June 2010, the Veteran provided credible 
testimony regarding the incurrence of the exposure of the left 
eye to chemicals in March 1946.  The Veteran is competent to 
testify regarding facts or circumstances that can be observed and 
described by a layperson.  38 C.F.R. 
§ 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 471 (1994) 
(finding that competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge).  

In addition, service separation documents include references to 
receipt of a Bronze Star Medal for actions taken in fighting an 
aircraft fire, which support the Veteran's contention that his 
eye had been exposed to chemicals while fighting such a fire.  
The incurrence of such an chemical exposure to the left eye is 
consistent with the service records showing service duties as a 
firefighter.  

The Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience chronic symptoms of glaucoma or 
left eye disorder during service after a March 1946 injury or 
continuous symptoms after service separation in May 1946.  The 
weight of the evidence shows that glaucoma of the left eye first 
manifested many years after service.  

The Board has considered the Veteran's testimony at the June 2010 
Board hearing to the effect that his left eye had bothered him 
since the in-service chemical burn eye injury, until, in 1975, he 
underwent surgery that resulted in the blindness of his left eye; 
however, the Board finds that the other lay and medical evidence 
of record, including the Veteran's own previously reported 
histories, outweighs the Veteran's hearing testimony on the 
questions of chronic symptoms in service and continuous left eye 
symptoms since service separation.  Review of the STRs does not 
show any complaint or manifestation of a left eye disability.  On 
examination for separation from service, the Veteran's 
uncorrected visual acuity was 20/20 in each eye, and not 
indication of left eye disorder was noted.  

In addition to there being no evidence of eye disorder at service 
separation, there is also no evidence of treatment for eye 
disorder for decades after service separation.  The first 
evidence of treatment is in 1979, which includes a history of 
left eye laceration injury at that time, with no history or 
findings of old eye injury or continuous post-service symptoms of 
glaucoma of the left eye from 1946 to 1979.  The October 2010 VA 
examiner also found the Veteran's statement that he received 
treatment for glaucoma since 1947 not to be credible because 
chemical injury from fire retardant chemicals would usually heal 
without consequence; the Veteran did not experience glaucoma, 
loss of vision, or corneal opacification soon after the in-
service chemical exposure; and that the medication the Veteran 
stated he had been prescribed in 1947 was not available until the 
1970s; and that it was unlikely that the Veteran would have gone 
from 1947 to 1979 without an eye examination.  In addition, the 
absence of treatment for many years after service is one factor, 
along with all the other lay and medical evidence of record, that 
weighs against the Veteran's recent assertion for compensation 
purposes that his left eye had required treatment since service 
separation.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider a veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board further finds that the Veteran sustained a post-service 
glass laceration injury of the left eye in 1979, and that weight 
of the evidence demonstrates that the Veteran's left eye glaucoma 
was caused by the post-service laceration injury in 1979.  
Records of treatment following service date from a December 1979 
private treatment record.  This shows that the Veteran's glasses 
had shattered and that he had sustained a laceration and loss of 
the eye as well as a cataract removal and glaucoma.  The 
impressions included status post penetration injury of the left 
eye, aphakia of the left eye, and glaucoma.  Such history, 
including the absence of history of continuous post-service left 
eye symptoms, and complaints are of more probative value than the 
Veteran's more recent assertions of continuous post-service 
symptoms because they were made for treatment purposes.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).

In order to ascertain the cause of the Veteran's left eye 
glaucoma, an examination was conducted by VA in October 2010.  At 
that time, the Veteran's history of having been sprayed with a 
chemical while putting out a fire during service, with subsequent 
treatment since 1947 for glaucoma, and his history of having had 
his glasses shatter in the left eye in 1979 were reviewed.  After 
examination, the diagnoses were glaucoma of the left eye; 
opacified cornea, left eye; aphakic, with no intraocular lens, 
left eye; and most of iris missing, left eye.  

The October 2010 VA examiner rendered an opinion that the 
Veteran's current left eye problems were not related to a 
service-related fire retardant chemical injury.  The examiner 
reasoned that the Veteran's history of having had some corneal 
irritation that resolved by discharge from service, with normal 
vision and no eye complaints at service separation, was not the 
sort of injury that was consistent with findings of corneal 
sclera laceration with residual scar, damage to the iris, and 
removal of a cataract.  The VA examiner further reasoned that a 
chemical injury from fire retardant chemicals would cause corneal 
irritation or, perhaps, corneal edema and corneal abrasion, which 
would usually heal without consequence.  The VA examiner also 
reasoned that glaucoma, loss of vision, and corneal opacification 
were common events after a severe trauma that causes corneal 
sclera laceration with iris protrusion and cataract formation, 
and these were not findings noted after chemical exposure to the 
eyes in this Veteran's case.  For the stated reasons, the VA 
examiner rendered the opinion that the corneal scleral laceration 
was more likely than not caused by the Veteran's glasses being 
shattered after discharge from service.

Moreover, the October 2010 VA examiner accurately assumed no 
continuity of glaucoma symptoms after service, and gave as an 
additional basis for the negative nexus opinion that the 
medication that the Veteran stated he had been prescribed in 1947 
was not available until the 1970s and that, while he may have 
been using other glaucoma drops, it was unlikely that he would 
have gone from 1947 to 1979 without an eye examination.  Further, 
had the Veteran had a corneal scleral laceration at the time of 
the chemical exposure, he would have had severe pain, loss of 
vision, and immediate referral to a medical center.  The examiner 
concluded that, had the Veteran sustained a corneal scleral 
laceration at the time of the chemical exposure, it would have 
been very unlikely that the Veteran would have been found normal 
a few months later when he was discharged from service.  In 
summary, the October 2010 VA examiner opined that the Veteran's 
current eye problems were not related to his chemical injury from 
fire retardant in service, but more likely than not were related 
to the eye injury from shattered glasses that occurred after 
discharge.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190 
(1992)).  The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  In this case, the Board 
places great weight on the opinion rendered by the VA examiner in 
October 2010.  Although the Board has found as a fact that the 
Veteran sustained chemical exposure to the left eye in service in 
March 1946, the Board has also found that the weight of the 
evidence demonstrates no chronic symptoms of the left eye, 
including left eye glaucoma, during service, and no continuous 
symptoms after service separation.  In a well-reasoned opinion 
that was supported by stated bases, and was based on accurate 
factual assumptions, the October 2010 VA physician opined that 
the Veteran' left eye disabilities were not the result of the in-
service chemical exposure, but were most likely caused by the 
documented laceration injury many years after separation from 
service.  



For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for glaucoma of the left eye, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for glaucoma of the left eye is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


